—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 12, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
The court afforded defendant a reasonable opportunity to present his contentions in support of his plea withdrawal application (see, People v Tinsley, 35 NY2d 926). The court, while noting the overwhelming evidence of defendant’s guilt and defendant’s thorough plea allocution, engaged defendant in an extended colloquy regarding his unsubstantiated claims of innocence and coercion by counsel prior to properly rejecting such claims as being unfounded.
Since defendant received the minimum sentence authorized *282by law, discretionary review of his sentence is foreclosed (CPL 470.20 [6]). Concur — Nardelli, J. P., Williams, Tom, Rubin and Friedman, JJ.